internal_revenue_service number release date index number ----------------------------- ---------------- ------------------------------- -------------------------------- in re ---------------- ------------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number --------------------- refer reply to ccita plr-151365-07 date date taxpayer ein exempt_organization ein state city project llcs project month x year y year z dear --------------- ---------------- ---------------- ------------------------------ ---------------- --------------------------------------------- --------- ------------------------- ------------------------- ------------------ -------------- ------- ------- this letter responds to your private_letter_ruling request dated date regarding an extension of time to make an election under sec_168 of the internal_revenue_code code specifically you requested an extension of time to make an plr-151365-07 election under sec_168 for taxpayer a tax-exempt_controlled_entity under sec_168 a tax-exempt_controlled_entity that makes an election under sec_168 can avoid limitations on the rehabilitation_credit that otherwise would be imposed by sec_47 facts taxpayer is organized under the laws of state and is a subchapter_c_corporation for federal_income_tax purposes taxpayer uses the accrual_method of accounting and the calendar_year as its taxable_year taxpayer is wholly owned by exempt_organization which has received a determination that it is a tax-exempt_organization described in sec_501 because exempt_organization owns more than percent in value of the stock of taxpayer taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 exempt_organization formed taxpayer during month x year y to act as the managing member of the project llcs the project llcs own and are engaged in the rehabilitation of project in city state the buildings within project are historic structures and the rehabilitation of project is intended to qualify for the sec_47 rehabilitation tax_credit the other members of project llcs are taxable investors the project was placed_in_service in year z the taxable investors in project llcs required taxpayer to make an election pursuant to sec_168 for year z when taxpayer filed its federal_income_tax for year z taxpayer filed a timely federal_income_tax return for year z but failed to make the sec_168 election on that return however from the affidavit the tax_return and the other materials submitted it is clear that taxpayer at all times intended to make the sec_168 election upon discovering its failure taxpayer promptly sought an extension of time in which to file the election applicable law sec_47 of the code provides a rehabilitation_credit for percent of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt-use property is owned by a partnership which has both a tax-exempt_entity and a nontax-exempt entity as partners and any allocation to the tax-exempt_entity is not a qualified_allocation then an amount equal to such tax-exempt entity’s proportionate share of such property shall be treated as tax-exempt_use_property under sec_47 expenditures allocable to the portion that is tax-exempt_use_property within the meaning of sec_168 are not qualified_rehabilitation_expenditures plr-151365-07 sec_168 provides generally that any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity for purposes of sec_168 and however under sec_168 a tax-exempt_controlled_entity can elect not to treated as a tax-exempt_entity such an election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-1 of the procedure and administration regulations defines the term regulatory election as including any election the due_date for which is prescribed by a regulation sec_301_9100-7t requires an election under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective thus the sec_168 election is a regulatory election sec_301 c provides that the commissioner of internal revenue has discretion to grant a reasonable extension of time to make a regulatory election sec_301_9100-1 though sec_301_9100-3 provides the standards that the service will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-3 provides that requests for extensions of time for regulatory elections other than automatic changes covered in sec_301_9100-2 will be granted when the taxpayer provides evidence including affidavits to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer will be deemed to have acted reasonably and in good_faith if the taxpayer-- i ii iii requests relief before the failure to make the regulatory election is discovered by the service failed to make the election because of intervening events beyond the taxpayer's control failed to make the election because after exercising due diligence the taxpayer was unaware of the necessity for the election iv reasonably relied on the written advice of the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election plr-151365-07 under sec_301_9100-3 a taxpayer will not be considered to have acted reasonably and in good_faith if the taxpayer- i ii iii seeks to alter a return position for which an accuracy-related_penalty could be imposed under sec_6662 at the time the taxpayer requests relief and the new position requires a regulatory election for which relief is requested was fully informed of the required election and related tax consequences but chose not to file the election or uses hindsight in requesting relief if specific facts have changed since the original deadline that make the election advantageous to a taxpayer the service will not ordinarily grant relief sec_301_9100-3 provides that the service will grant a reasonable extension of time only when the interests of the government will not be prejudiced by the granting of relief the interests of the government are prejudiced if granting relief would result in a taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made analysis based on the facts as represented we have determined that taxpayer intended from the outset to make the sec_168 election that its failure to make the election on its original return was inadvertent and that taxpayer is not using hindsight in requesting relief moreover taxpayer requested relief before the failure to make the election was discovered by the service we also have determined that taxpayer acted reasonably and in good_faith and that the interests of the government will not be prejudiced by the granting of relief conclusion based solely on the facts as represented and the applicable law we conclude that the request for relief under sec_301_9100-3 should be granted accordingly taxpayer is granted an extension of time of days from the date of this letter_ruling to file an amended_return making the election under sec_168 taxpayer should attach this letter to its amended_return although this office has not verified any of the material submitted or facts assumed in support of the request_for_ruling they are subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in plr-151365-07 this letter in particular this letter does not rule on whether taxpayer is entitled to claim the rehabilitation_credit under sec_47 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 if you have any questions concerning this matter please contact the individual whose name and telephone number appear at the beginning of the letter sincerely michael j montemurro branch chief associate chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
